                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 21-913 MWF (RAOx)                                     Date: July 15, 2021
Title       Fernando Roldan v. Stoneledge Furniture LLC


Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge
                   Rita Sanchez                                        Not Reported
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                 Not Present                                        Not Present

PROCEEDINGS (IN CHAMBERS):                            COURT ORDER

      In light of the Notice of Settlement [17] filed July 8, 2021, the Court sets a
hearing on Order To Show Cause Re Dismissal for September 13, 2021 at 11:30
a.m. If a stipulated dismissal is filed prior to this date, the matter will be taken off
calendar and no appearance is needed. All other hearings and deadlines are hereby
vacated.

                 IT IS SO ORDERED.




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
